Case 3:20-cv-11396-RHC-EAS ECF No. 1-2 filed 06/01/20   PageID.18   Page 1 of 6




                          EXHIBIT 1
            Case 3:20-cv-11396-RHC-EAS ECF No. 1-2 filed 06/01/20                                                                     PageID.19                Page 2 of 6



              ALLSTATE
              CAPITAL
          £                                                                                                          EQUIPMENT FINANCE AGREEMENT #170763-VF000
     A Creslmark Bank Company                                                                                                            DATE: September 7, 2017

  40950 Woodward Ave. Suite 201 Bloomfield Hills, Ml 48304-5127
  Phone: 248-593-3900


 This EquipmenI Finance Agreement (EFA) has been written In "Plain English". When we use the words "you" and "your" in this EFA, we mean you, our customer (the Customer Indicated below). When we
 use the words "we", "us", and "our" in this EFA, we mean the Lender, Creslmark Equipment Finance, Inc. dba Allstate Capital. YOU UNDERSTAND THAT WE ARE NOT AFFILIATED WITH THE
 SUPPLIER AND THAT YOU ARE OBLIGATED TO MAKE ALL PAYMENTS UNDER THIS EFA, REGARDLESS OF YOUR SATISFACTION WITH THE EQUIPMENT DESCRIBED BELOW.

CUSTOMER INFORMATION
  Customer Name                                                                                    Customer Address/City/State/Zip
 Simon Automotive, LLC                                                                             180 S Telegraph Rd , Waterford, Michigan 48328-3865
 Type of Organization                    Jurisdiction of Organization       Organization ID #      Phone Number                             Fax                          Tax ID it
 Limited Liability Company               Ml                                 F1355U                 (248) 388-8759                                                        XX-XXXXXXX
EQUIPMENT DESCRIPTION AND LOCATION(S)                          SEE ATTACHED EQUIPMENT SCHEDULE A

TERM AND FINANCE PAYMENT SCHEDULE


        EFA Term                                                                                          You agree to pay when signing this EFA:
                                         Monthly Finance Payment: $7,430.54
                                                                                                          A) Advance Finance Payment: 2 Month(s)                                     $14,861.08
        60 Months                                                                                         B) Documentation Fee                                                          $400.00
                                              Amount Financed: $352,000.00
 You cannot cancel                                                                                        C) Total of A+B                                                            $15,261.08
  this EFA during                                                                                         Advance Payments: If more than one Finance Payment is
   the EFA Term.                In addition to the Finance Payment, you agree to pay a per                required in advance, the additional amount will be applied at
                                diem amount equal to 1/30th of the Finance Payment                        the end of the EFA Term.
                                multiplied by the number of days including the Acceptance
                                Date through, but excluding, the EFA Start Date.

CREDIT CONDITIONS You agree to the following credit conditions for this EFA:
 -     Obligations under this Agreement to be irrevocably, unconditionally guaranteed by Guarantor(s) below
 -     Payments must be made by automatic debit

This EFA will not go into effect unless the foregoing conditions are satisfied in our judgment. If payments are required to be made by automatic debit, you agree to maintain
authorization for us and/or our assignees to electronically initiate debit entries to your corporate checking account under the automated clearing house (ACH) funds transfer system
for all amounts due under this EFA. If you fail to comply with these requirements throughout the EFA Term, it will constitute a Default under this EFA.

SPECIAL TERMS Not Applicable

TERMS AND CONDITIONS By signing this EFA, you acknowledge that: (1) you have read and understand the terms and conditions, (ii) you cannot terminate or cancel this EFA for any
reason, (iii) you have an unconditional obligation to make all payments due under this EFA, and you cannot withhold, set off or reduce such payments for any reason, (iv) you will use the
Equipment only for business purposes and not for personal, family or household purposes, (v) the EquipmenI Location is a business address, (vi) all financial and other information you have
delivered to us is true, accurate and correct and (vii) we are relying upon all such information to enter into this EFA. THIS EFA IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN
AND YOU CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE STATE OF MICHIGAN. YOU EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY
JURY. Your credit approval is valid through December 06, 2017, provided there is no material adverse change in your business condition, operations, or prospects from the EFA Date set forth
above (or if earlier, from the date of any financial statements submitted to us) to the date of funding this EFA, after which your credit approval is subject to re-approval. The Finance Payment is
based on Interest Rate SWAPS for the term closest to the EFA Term ("Index Rate"). If the Index Rate changes from the EFA Date to the date we receive all required documentation for this EFA,
we reserve the right to adjust the Finance Payment accordingly,

 Customer                                                                                             Lender
 Simon Automotive, LLC               .                                                                Crestmark Equipment Finance, Inc. dba All!              Capital
 Authorized Signature               ~7                 Date                                           Authori;
                                                                  f . n i i
                                                                                                                 iignalure                                   Date
 X                                                                                                    X                                                          -*?- /v- / "7
 Print Name & Title                                                                                   Print Name & Titl
 X Fawzl Simon, Member                                                                                X
                                                                                                           a   -V   ^

PERSONAL GUARANTY FOR EFA When we use the words "you" and "your" in this Personal Guaranty, we mean the Personal Guarantor(s) indicated below. When we use the words
"we", "us" or "our", we mean Crestmark Equipment Finance, Inc. dba Allstate Capital. As an inducement for us to enter into the Equipment Finance Agreement described above ("EFA"), you
unconditionally and irrevocably guarantee to us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including payment when due) of all obligations
of Customer (including, among other things, amendments which may increase the Amount Financed up to twice that specified above). You agree that this is a guaranty of payment and not of
collection and that we can proceed directly against you to collect the entire amount due under the EFA (or any one or more of the Guarantors if there Is more than one Guarantor) without first
proceeding against the Customer or pursuing any other remedy. You agree to pay all attorney fees and other expenses we incur in enforcing our rights under this Personal Guaranty. You waive
notice of acceptance and any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand. You agree that we can renew, extend,
compromise or otherwise modify the terms of the EFA or release the Customer from liability, and that such changes will not release you from your obligations under this Personal Guaranty. This
is a continuing guaranty. It will not be discharged by your death and will bind your heirs and representatives. Our rights may be enforced by us or by any assignee or successor to our rights.
THIS PERSONAL GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN. YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL
COURT IN THE STATE OF MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS PERSONAL GUARANTY. YOU WAIVE ANY RIGHT TO TRIAL BY
JURY. If we must serve you with notice (including service of process), notice shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
assignees and affiliates, to obtain credit bureau reports regarding your personal credit and to make other credit inquiries that we determine are reasonably necessary. This Personal Guaranty
shall continue to be effective or reinstated if any payment under the EFA is rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
made. The provisions of Section 14 of the EFA apply to your execution of this guaranty if done by means of electronic signature.
 SignatureotPersonal Guarantor (1) - Fawzi Simon                                                       Signature of Personal Guarantor (2) -                     Not Applicable
                                                                                                       X
 Home Address/City/State/Zip                          Social Security #          Phone Number          Home Address/City/State/Zip                    Social Security #        Phone Number
 2975 W Hickory Grove Bloomfield Hills Ml             XXX-XX-8394                (248) 388-8759         AZ
 48304
             Case 3:20-cv-11396-RHC-EAS ECF No. 1-2 filed 06/01/20                                                                      PageID.20                 Page 3 of 6


1.     EFA; DELIVERY AND ACCEPTANCE; FINANCE PAYMENTS. You agree to finance                            any of your other obligations under this EFA or in any other agreement with us or with any of
the equipment described on the first page ("Equipment") on the terms and conditions of this            our affiliates and it continues for 10 days after we have notified you of it, (c) you become
EFA ("EFA"). When you receive the Equipment, you agree to Inspect it to determine if It is In          insolvent, you dissolve or are dissolved, you assign your assets for the benefit of your
good working order. The Equipment will be deemed Irrevocably accepted by you and your                  creditors, or you enter (voluntarily or involuntarily) any bankruptcy or reorganization
obligations under the EFA will begin on the Acceptance Date, which Is the earlier of: a) the           proceeding; (d) any guarantor of this EFA dies, does not perform its obligations under the
date of acceptance Indicated on the Acceptance Certificate signed by you; or b) 3 days after           guaranty, or becomes subject to one of the events listed in clause (c) above.
delivery of the Equipment to you If you have not previously given written notice that the
Equipment Is not accepted. The "EFA Start Date" will be the earlier of the first or fifteenth day      9.     REMEDIES. If a Default occurs, we may do one or more of the following: (a) cancel or
of the month following the Acceptance Date. If the Acceptance Date Is the first or fifteenth day       terminate this EFA and any other agreements that we have with you; (b) require you to
of a month, that date will be the EFA Start Date. The first Finance Payment will be due on the         immediately pay us. as compensation for loss of our bargain and not as a penalty, a sum equal
EFA Start Date. The remaining Finance Payments will be due on the same day of each                     to (i) the present value of all unpaid Finance Payments for the remainder of the EFA Term
subsequent month (or as otherwise specified on the first page of this EFA). You will make all          discounted at 2% per year, plus (ii) all other amounts due or that become due under this EFA;
payments under this EFA at the address we specify in writing. You authorize us to adjust the           (c) require you to deliver the Equipment to us; (d) peacefully repossess the Equipment without
Finance Payment If the actual Amount Financed (which is all amounts we have paid In                    court order and you will not make any claims against us for damages, trespass or any other
connection with the purchase, delivery and installation of the Equipment, any trade-up and             reason; and (e) exercise our rights and remedies under Article 9 of the Uniform Commercial
buyout amounts and any financed taxes) differs from the Amount Financed on the first page. If          Code (UCC), and any other right or remedy available at law or in equity. You agree that all
any Finance Payment or other amount payable Is not paid within 10 days of its due date, you            rights and remedies are cumulative and not exclusive, and to pay all of our costs of
will pay a late charge not to exceed 15% of each late payment (with a minimum of $15.00) or            enforcing our rights against you, including reasonable attorneys' fees and costs plus
such lesser rate as is the maximum rate allowable under applicable law. You also agree to pay          expenses of repair, redelivery, storage and repossession of the Equipment. If we take
$25 for each check or automatic payment returned for insufficient funds or any other reason.           possession of the Equipment, we may sell or otherwise dispose of it with or without notice, at a
                                                                                                       public or private sale, and apply the net proceeds (after deduction of all expenses related to
2.  NO WARRANTIES. We are financing the Equipment "AS-IS". WE ARE NOT, AND                             our collection efforts) to the amounts that you owe us. You agree that if notice of sale is
DO NOT REPRESENT. THE MANUFACTURER OR THE SUPPLIER. YOU HAVE                                           required by law to be given, 10 days notice is reasonable. You will remain responsible for any
SELECTED THE EQUIPMENT AND SUPPLIER BASED UPON YOUR OWN JUDGMENT.                                      amounts that are due after we have applied the net proceeds.
WE MAKE NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,            CONDITION,                             10.    ASSIGNMENT. YOU MAY NOT ASSIGN, SELL OR TRANSFER THE EQUIPMENT
QUALITY OR WORKMANSHIP, OR AS TO PATENT INFRINGEMENT OR OTHERWISE.                                     OR YOUR INTEREST IN THIS EFA WITHOUT OUR CONSENT. We may, without notifying
WE ARE NOT RESPONSIBLE FOR, AND YOU WILL NOT MAKE ANY CLAIM AGAINST US                                 you, sell, assign, or transfer this EFA, In which case you agree that the new holder will have
FOR DAMAGES, WHETHER DIRECT, INDIRECT, SPECIAL, OR CONSEQUENTIAL, OR                                   the same rights and benefits that we have now under this EFA, but not our obligations. The
WITHHOLD OR SETOFF ANY CLAIM AGAINST ANY FINANCE PAYMENT. NEITHER THE                                  rights of the new owner will not be subject to any claim, defense or set-off that you may have
SUPPLIER, NOR ANY SALESPERSON, EMPLOYEE OR AGENT OF THE SUPPLIER, IS                                   against us. You agree to sign an acknowledgment of any such assignment promptly upon
OUR AGENT OR HAS ANY AUTHORITY TO BIND US.                                                             request.

3.     EQUIPMENT LOCATION; USE AND REPAIR. You will keep and use the Equipment                         11. INDEMNIFICATION. You are responsible for any losses, damages, penalties, claims,
only at the Equipment Location shown on the first page of this EFA, and will not move the              suits and actions (including court costs and reasonable attorneys' fees) (collectively "Claims"),
Equipment, without our prior written consent. At your own cost, you will keep the Equipment            whether based on a theory of strict liability or otherwise, caused by or related to (a) the
eligible for any manufacturer's certification. In compliance with applicable laws and in good          manufacture, installation, ownership, use, possession, or delivery of the Equipment, or (b) any
condition, except for ordinary wear and tear. You will not make any alteration, addition or            defects in the Equipment. You agree to reimburse us for, and if we request, defend us against,
replacement to the Equipment without our prior written consent. We may inspect the                     any Claims.
Equipment at any reasonable time.                                                                      12.  CREDIT INFORMATION.   YOU AUTHORIZE US, AND OUR SUCCESSORS,
4.     TAXES AND FEES. We make no warranty as to treatment of this EFA for tax or                      ASSIGNEES AND AFFILIATES, TO OBTAIN CREDIT BUREAU REPORTS, AND MAKE
accounting purposes. You will pay when due, either directly or to us upon our demand, all              OTHER CREDIT INQUIRIES THAT WE OR THEY DETERMINE ARE NECESSARY. ON
license or registration fees, taxes, fines, fees and penalties relating to this EFA or the             YOUR WRITTEN REQUEST. WE WILL INFORM YOU WHETHER WE HAVE REQUESTED
procurement, use or ownership of the Equipment that are now or will be assessed by any state,          A CONSUMER CREDIT REPORT AND THE NAME AND ADDRESS OF ANY CONSUMER
local or other government authority Including, but not limited to, use and personal properly           CREDIT REPORTING AGENCY THAT FURNISHED A REPORT. YOU ACKNOWLEDGE
taxes and recycling, disposal or other similar fees. You will timely file all personal property, use   THAT, WITHOUT FURTHER NOTICE, WE, AND OUR SUCCESSORS, ASSIGNEES AND
or other tax returns relating to the procurement, use, or ownership of the Equipment and will          AFFILIATES MAY USE OR REQUEST ADDITIONAL CREDIT BUREAU REPORTS TO
indemnify us for any loss, claim or expense we may incur as the result of your failure to do so.       UPDATE OUR INFORMATION AS LONG AS YOU HAVE OUTSTANDING OBLIGATIONS
At our request, you will promptly provide us with evidence that you have filed all such tax            UNDER THIS EFA.
returns and paid all such taxes and fees.
                                                                                                       13.   COUNTERPARTS; CHATTEL PAPER; FACSIMILES. This EFA may be executed in
5.    LOSS OR DAMAGE. You are responsible for any loss, theft or destruction of, or                    counterparts. Only one counterpart of this EFA will be marked "Original" and the other
damage to, the Equipment (collectively "Loss") from any cause, whether or not insured, until           counterparts will be marked "Duplicates." If this EFA constitutes chattel paper, as that term Is
you have made all payments under this EFA. You are required to make all Finance Payments               defined in the UCC, no security Interest in this EFA may be created in any counterpart other
even if there is a Loss, You must notify us In writing immediately of any Loss. In the event of a      than the one marked "Original" (subject in the case of electronically stored documents to
Loss, at our option, you will either (a) repair the Equipment so that it Is in good condition and      Section 14 below). If we do not timely receive an executed original of this EFA from you, then
working order, eligible for any manufacturer's certification, or (b) pay us the amounts specified      we may designate a facsimile or electronic copy as the "Original" for chattel paper purposes by
In Section 9(b) below.                                                                                 manually signing the facsimile or electronic copy and marking it as the "Original." Facsimile
                                                                                                       signatures shall be considered to be genuine for all purposes and you agree that we
6.     INSURANCE. During the EFA Term, you will obtain and maintain, at your expense (a)               may produce a facsimile copy of this document rather than the original execution copy
"Special Form" property insurance protecting the Equipment against the loss, theft or                  in any action to enforce or otherwise relating to this EFA.
destruction of, or damage to, the Equipment for the Amount Financed, naming us, our
successors and assigns as loss payee on a "Lender's Loss Payable" endorsement, and (b)                 14.    ELECTRONIC SIGNATURES. This EFA may be executed, communicated or retained
public liability insurance in an amount acceptable to us, naming us as an additional insured           by electronic signature ("Electronic Signature"). An Electronic Signature binds the signer as If it
(together, "Required Insurance"). You must provide us satisfactory written evidence of the             were manually signed, and a facsimile or other electronic version of the document shall be
Required Insurance within thirty (30) days of the EFA Start Date (the "Due Date"). The                 admissible as evidence. It Is your responsibility to ensure that only authorized persons affix an
Required Insurance must be in a form, amount and with companies acceptable to us, and                  Electronic Signature. If stored electronically, the sole electronic original of this EFA shall be
provide that we will be given 30 days advance notice of any cancellation or material change of         the authoritative copy under UCC sec. 9-105, and, If this EFA is chattel paper, no security
coverage. If you do not do so, we may, at our discretion, obtain the Required Insurance from           interest may be created or perfected except through control of the authoritative copy. You may
an Insurer of our choice, including an Insurer that may be our affiliate ("EFA Insurance"). EFA        access the authoritative copy to make a duplicate. We may at any time create a tangible
Insurance covers the Equipment and us; it does not name you as an Insured and may not                  authoritative copy (which will become the sole chattel paper under the UCC) by manually
cover all of your Interest In the Equipment. You agree to pay us periodic charges for EFA              signing a tangible representation of the electronic authoritative copy of this EFA and marking it
Insurance that we procure on your behalf ("Insurance Charges"). The Insurance Charges may              as the "Original." The provisions of this section also apply to other documents related to this
include: a premium that may be higher than If you obtained the Required Insurance from                 EFA that are signed by Electronic Signature.
another insurance carrier, a finance charge of up to 1.5% per month on any advances made by             15.   MISCELLANEOUS.          The terms and conditions in this EFA make up the entire
us or our agents, and billing and administrative fees, any or all of which may generate a profit       agreement between you and us regarding the EFA and the Equipment. Nellher this EFA nor
to us or our agents. If you fall to provide satisfactory evidence of Required Insurance by             any amendment to it will be binding until signed by both parties. Any consent or waiver of any
the Due Date, we may pay Insurance Charges by debiting your account under any                           term or condition of this EFA must be in writing and signed by us. You authorize us to supply
previously-authorized automatic payment. We will discontinue billing Insurance Charges if              missing information or correct obvious errors in this EFA, without notice to you. We may obtain
you provide satisfactory evidence of Required Insurance. Nothing in this Section creates an
                                                                                                       or negotiate payment terms or discounts from the supplier that are not available to you. You
insurance relationship between us, you and any other person. We are not required to procure            acknowledge that we may share this EFA, its contents and the description of the Equipment
or maintain any Insurance, and we will not be liable to you if we terminate any insurance              with the supplier. If we delay or fail to enforce any of our rights under this EFA, we will still be
coverage that we arrange. You appoint us your attorney-in-fact to seek and receive any                 entitled to enforce those rights at a later time. If any part of this EFA is found to be invalid, it
insurance benefits, including the right to enforce and negotiate checks and execute documents          will not invalidate any other part of this EFA, and the EFA will be modified to the minimum
to collect insurance proceeds.                                                                         extent permitted by law. All notices to either party must be given in writing and will be effective
7.     TITLE; SECURITY INTEREST; RECORDING. You are the owner of and will hold title to                when deposited in the U.S. Mail, postage prepaid, addressed to the other party at its address
the Equipment. You will keep the Equipment free of all liens and encumbrances. To secure               on the first page of this EFA (or any other address specified by that party in writing). AH of our
your obligations to make all Finance Payments and all other payment or other obligations               rights and indemnities will survive the termination of this EFA. The parties do not Intend to
under this EFA. you grant us a first priority security interest In the Equipment (including any        violate any applicable usury law or to exceed the maximum amount of time price differential or
replacements, substitutions, additions and proceeds (including insurance proceeds) from the            interest, as applicable, permitted to be charged or collected by applicable law. Any such
sale, casualty loss, or other disposition of the Equipment). You represent to us that the              excess payment will be applied to Finance Payments in inverse order of maturity, and any
Equipment is currently free of all liens, claims and encumbrances of any kind, other than our          remaining excess will be refunded to you. If you do not perform any of your obligations under
interest in the Equipment governed by this EFA. You authorize us to file financing statements          this EFA, we have the right, but not the obligation, to take any action or pay any amounts that
and agree to execute documents we request to protect our interest In the Equipment.                    we believe are necessary to protect our interests and you agree to reimburse us, immediately
                                                                                                       on demand, for any amounts that we pay. If more than one Customer has signed this EFA,
8.    DEFAULT. Each of the following is a "Default" under this EFA: (a) you fail to pay any            each of you agree that your liability is joint and several, and that we may pursue action against
Finance Payment or any other payment within 10 days of its due date, (b) you do not perform            any party without pursuing action against any other party.



      EFA #170763-VFOOO                                                                                                                                        Customer Initial
           Case 3:20-cv-11396-RHC-EAS ECF No. 1-2 filed 06/01/20                                         PageID.21       Page 4 of 6



          ALLSTATE
          CAPITAL
      i                                                                                                            EQUIPMENT SCHEDULE A
 A Crest mark Bank Company                                                                  TO EQUIPMENT FINANCE AGREEMENT #170763-VF000

40950 Woodward Ave. Suite 201 Bloomfield Hills, Ml 48304-5127




You acknowledge that this Equipment Schedule A is correct. You authorize us to update and/or provide more detail for the Equipment
Description in the Acceptance Certificate. If there are changes to the total cost of the Equipment, you authorize us to make the corresponding
adjustments to the Amount Financed and the Finance Payment, and the adjustments will be confirmed in the Acceptance Certificate.

Any contracts and/or quotes listed below are referenced for the equipment description only and any terms or conditions that may be included
on those documents are specifically excluded.

      EQUIPMENT                                                                                 SERIAL         UNIT       AMOUNT
       LOCATION                QTY         PART#              EQUIPMENT DESCRIPTION            NUMBER         PRICE      FINANCED        SUPPLIER
 180 8 Telegraph Rd              1                                                as                       $352,000.00    $352,000.00    PECO Car
 Waterford Ml 48328-                                      described on quote EE# 170831-4                                               Wash Systems
 3865                                                     from PECO Car Wash Systems of                                                  of Michigan
                                                          Michigan


                                                         NjvivO t   &r                Ss       Total Amount Financed:    $352,000.00

                                                                     prrseM- ^
         Case 3:20-cv-11396-RHC-EAS ECF No. 1-2 filed 06/01/20                               PageID.22     Page 5 of 6


                                                     Amendment No. _1_
                                       to Equipment Finance Agreement # 170763-VF000




This Amendment is dated as of December 20, 2017 and is between Simon Automotive, LLC ("Customer") and
Crestmark Equipment Finance, Inc. dba Crestmark Vendor Finance ("Lender").
                                                                                                       the EFA
Customer and Lender entered into Equipment Finance Agreement #170763-VF000 ("EFA") and desire to amend
as described below to reflect subsequent changes to the Equipment subject to the EFA.

    1.    The EFA is amended as follows;


          a) Amended Finance Payment: 6 Payments at $7,430.54
                                            54 Remaining Payments at $7,387.36


          b) Amended Amount Financed: $349,847.60
          c) The Equipment Description is amended and restated in its entirety as described on the attached Equipment
             Schedule A.

    2.    This Amendment is effective as of      /Z-/W/7
    3.     All other terms and conditions of the EFA remain in effect.




 Authorized Signature:
                                                                     Terms of Amendment agreed to by:
 Printed Name:                            6//v\od
                                                                     Crestmark Equipment Finance, Inc. dba Crestmark Vendor
 Printed Title:          Oh/AJe"^                                    Finance

 Date:                   it.j^ojn                                    Authorized Signature:

                                                                     Printed Name:

                                                                     Printed Title:

                                                                     Date:




                                                                 1
      Case 3:20-cv-11396-RHC-EAS ECF No. 1-2 filed 06/01/20                       PageID.23       Page 6 of 6



                                                   Equipment Schedule A
                           for Amendment No. _1_ to Equipment Finance Agreement # 170763-VF000




Supplier: PECO

                 Equipment Location               Qty                           Description


 180 S.TELEGRAPH                                  1      New car wash equipment as described on Invoice 191190 from
 WATERFORD, Ml 48328                                     PECO dated 12/19/17




                                                          2
